In a proceeding, inter alia, to invalidate petitions designating Barry Hurowitz as a candidate in the Democratic Party primary election to be held on September 9, 1980, for the public office of Civil Court Judge for the 1st Municipal District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 21, 1980 which granted the application. Judgment reversed, on the law, without costs or disbursements, proceeding dismissed and the board of elections is directed to place the name of Barry Hurowitz on the appropriate ballot (see Matter of Rodriguez v Izzo, 78 AD2d 529). Mollen, P. J. Damiani, Mangano and Gulotta, JJ., concur.